537 U.S. 1085
KENTUCKY ASSOCIATION OF HEALTH PLANS, INC., ET AL.v.MILLER, COMMISSIONER, KENTUCKY DEPARTMENT OF INSURANCE.
No. 00-1471.
Supreme Court of United States.
December 16, 2002.

1
CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SIXTH CIRCUIT.


2
C. A. 6th Cir. [Certiorari granted, 536 U.S. 956.] Motion of the Solicitor General for leave to participate in oral argument as amicus curiae and for divided argument granted. Motion of American Medical Association for leave to participate in oral argument as amicus curiae and for divided argument denied.